Citation Nr: 1030268	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
disability to include as secondary to service-connected low back 
strain.  

2. Entitlement to service connection for bilateral elbow 
disability to include as secondary to service-connected low back 
strain.  

3. Entitlement to service connection for bilateral hand 
disability to include as secondary to service-connected low back 
strain.  

4. Entitlement to service connection for bilateral knee 
disability to include as secondary to service-connected low back 
strain.   

5. Entitlement to service connection for bilateral ankle 
disability to include as secondary to service-connected low back 
strain.  

REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO or Agency of Original 
Jurisdiction).

In March 2007, April 2008, and March 2009, the Board remanded the 
case to an Agency of Original Jurisdiction for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran underwent a VA examination in June 2008, however, the 
VA examiner did not indicate whether there was a relationship 
between any current arthritis or degenerative joint disease of 
the shoulders, elbows, hands, knees, or ankles and the Veteran's 
service-connected low back strain.  Such an opinion had been 
requested by the Board in its remand in April 2008.  The Board 
returned the case to the RO in March 2009, requesting that an 
addendum medical opinion to address the questions that were 
previously left unanswered.  In January 2010, an addendum medical 
opinion was obtained, but the VA physician did not fully address 
the question of aggravation. 

As the evidence of record is insufficient to make factual 
determinations on the claims of secondary service connection, the 
case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination by a physician, who has not 
previously examined the Veteran or 
expressed an opinion in the case, to 
determine whether it is at least as likely 
as not that any current arthritis or 
degenerative joint disease of the 
shoulders, elbows, hands, knees, or ankles 
is either proximately due to, that is, 
caused by, or aggravated by 
service-connected low back strain.  

In this context, the term "aggravation" 
means a permanent increase in arthritis of 
a joint, that is, an irreversible 
worsening beyond the natural clinical 
course and character of arthritis as 
contrasted to a temporary worsening of 
symptoms.

In formulating an opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

The claims file should be made available 
to the examiner for review. 





2.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


